BUSSEY, Judge.
This is an appeal from a judgment and sentence based on a plea of guilty to information filed in the District Court of Washington County, Oklahoma, October 17, 1961, charging the plaintiff in error, hereinafter referred to as defendant, with the offense of operating a motor vehicle while under the influence of intoxicating liquor, after having previously been convicted of operating a motor vehicle while under the influence of intoxicating liquor. The defendant, at his trial on December S, 1961 entered a plea of guilty and was sentenced by the District Court of Washington County to confinement in the state penitentiary at McAlester for a period of twenty-two months and assessed a fine of One Dollar ($1.00). From this judgment and sentence this appeal has been perfected.
Oral argument in this case, set for June 27, 1962 before the Court of Criminal Appeals, was waived by the defendant. No brief was filed by the defendant and the cause was submitted to this court solely upon the record.
Under these circumstances, this court has repeatedly held:
“Where the defendant appeals from a judgment of conviction and no brief in support of the petition in error is submitted and no appearance for an oral argument made, this court will examine the record only for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.” White v. State, Okl.Cr., 372 P.2d 236; Brown v. State, Okl.Cr., 370 P.2d 41; Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262; Riner v. State, 82 Okl.Cr. 442, 172 P.2d 345.
We have carefully examined the record and find that it supports the judgment and sentence entered in this cause and is free from fundamental error. Therefore, the same is hereby affirmed.
NIX, P. J., and BRETT, J., concur.